(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

       MANUEL v. CITY OF JOLIET, ILLINOIS, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

    No. 14–9496. Argued October 5, 2016—Decided March 21, 2017
During a traffic stop, police officers in Joliet, Illinois, searched petition-
 er Elijah Manuel and found a vitamin bottle containing pills. Sus-
 pecting the pills to be illegal drugs, the officers conducted a field test,
 which came back negative for any controlled substance. Still, they
 arrested Manuel and took him to the police station. There, an evi-
 dence technician tested the pills and got the same negative result,
 but claimed in his report that one of the pills tested “positive for the
 probable presence of ecstasy.” App. 92. An arresting officer also re-
 ported that, based on his “training and experience,” he “knew the
 pills to be ecstasy.” Id., at 91. On the basis of those false statements,
 another officer filed a sworn complaint charging Manuel with unlaw-
 ful possession of a controlled substance. Relying exclusively on that
 complaint, a county court judge found probable cause to detain Ma-
 nuel pending trial.
    While Manuel was in jail, the Illinois police laboratory tested the
 seized pills and reported that they contained no controlled substanc-
 es. But Manuel remained in custody, spending a total of 48 days in
 pretrial detention. More than two years after his arrest, but less
 than two years after his criminal case was dismissed, Manuel filed a
 42 U.S. C. §1983 lawsuit against Joliet and several of its police offic-
 ers (collectively, the City), alleging that his arrest and detention vio-
 lated the Fourth Amendment. The District Court dismissed Manuel’s
 suit, holding, first, that the applicable two-year statute of limitations
 barred his unlawful arrest claim, and, second, that under binding
 Circuit precedent, pretrial detention following the start of legal pro-
 cess (here, the judge’s probable-cause determination) could not give
 rise to a Fourth Amendment claim. Manuel appealed the dismissal
 of his unlawful detention claim; the Seventh Circuit affirmed.
2                         MANUEL v. JOLIET

                                Syllabus

Held:
    1. Manuel may challenge his pretrial detention on Fourth Amend-
 ment grounds. This conclusion follows from the Court’s settled prec-
 edent. In Gerstein v. Pugh, 420 U.S. 103, the Court decided that a
 pretrial detention challenge was governed by the Fourth Amend-
 ment, noting that the Fourth Amendment establishes the minimum
 constitutional “standards and procedures” not just for arrest but also
 for “detention,” id., at 111, and “always has been thought to define”
 the appropriate process “for seizures of person[s] . . . in criminal cas-
 es, including the detention of suspects pending trial,” id., at 125, n.
 27. And in Albright v. Oliver, 510 U.S. 266, a majority of the Court
 again looked to the Fourth Amendment to assess pretrial restraints
 on liberty. Relying on Gerstein, the plurality reiterated that the
 Fourth Amendment is the “relevan[t]” constitutional provision to as-
 sess the “deprivations of liberty that go hand in hand with criminal
 prosecutions.” Id., at 274; see id., at 290 (Souter, J., concurring in
 judgment) (“[R]ules of recovery for such harms have naturally coa-
 lesced under the Fourth Amendment”). That the pretrial restraints
 in Albright arose pursuant to legal process made no difference, given
 that they were allegedly unsupported by probable cause.
    As reflected in those cases, pretrial detention can violate the
 Fourth Amendment not only when it precedes, but also when it fol-
 lows, the start of legal process. The Fourth Amendment prohibits
 government officials from detaining a person absent probable cause.
 And where legal process has gone forward, but has done nothing to
 satisfy the probable-cause requirement, it cannot extinguish a de-
 tainee’s Fourth Amendment claim. That was the case here: Because
 the judge’s determination of probable cause was based solely on fab-
 ricated evidence, it did not expunge Manuel’s Fourth Amendment
 claim. For that reason, Manuel stated a Fourth Amendment claim
 when he sought relief not merely for his arrest, but also for his pre-
 trial detention. Pp. 6–10.
    2. On remand, the Seventh Circuit should determine the claim’s
 accrual date, unless it finds that the City has previously waived its
 timeliness argument. In doing so, the court should look to the com-
 mon law of torts for guidance, Carey v. Piphus, 435 U.S. 247, 257–
 258, while also closely attending to the values and purposes of the
 constitutional right at issue. The court may also consider any other
 still-live issues relating to the elements of and rules applicable to
 Manuel’s Fourth Amendment claim. Pp. 11–15.
590 Fed. Appx. 641, reversed and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, and SOTOMAYOR, JJ., joined.
                    Cite as: 580 U. S. ____ (2017)                   3

                              Syllabus

THOMAS, J., filed a dissenting opinion.   ALITO, J., filed a dissenting
opinion, in which THOMAS, J., joined.
                        Cite as: 580 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–9496
                                   _________________


 ELIJAH MANUEL, PETITIONER v. CITY OF JOLIET, 

              ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                                [March 21, 2017]


  JUSTICE KAGAN delivered the opinion of the Court.
  Petitioner Elijah Manuel was held in jail for some seven
weeks after a judge relied on allegedly fabricated evidence
to find probable cause that he had committed a crime.
The primary question in this case is whether Manuel may
bring a claim based on the Fourth Amendment to contest
the legality of his pretrial confinement. Our answer fol-
lows from settled precedent. The Fourth Amendment, this
Court has recognized, establishes “the standards and
procedures” governing pretrial detention. See, e.g., Ger-
stein v. Pugh, 420 U.S. 103, 111 (1975). And those consti-
tutional protections apply even after the start of “legal
process” in a criminal case—here, that is, after the judge’s
determination of probable cause. See Albright v. Oliver,
510 U.S. 266, 274 (1994) (plurality opinion); id., at 290
(Souter, J., concurring in judgment). Accordingly, we hold
today that Manuel may challenge his pretrial detention on
the ground that it violated the Fourth Amendment (while
we leave all other issues, including one about that claim’s
timeliness, to the court below).
2                       MANUEL v. JOLIET

                        Opinion of the Court 


                              I

   Shortly after midnight on March 18, 2011, Manuel was
riding through Joliet, Illinois, in the passenger seat of a
Dodge Charger, with his brother at the wheel. A pair of
Joliet police officers pulled the car over when the driver
failed to signal a turn. See App. 90. According to the
complaint in this case, one of the officers dragged Manuel
from the car, called him a racial slur, and kicked and
punched him as he lay on the ground. See id., at 31–32,
63.1 The policeman then searched Manuel and found a
vitamin bottle containing pills. See id., at 64. Suspecting
that the pills were actually illegal drugs, the officers con-
ducted a field test of the bottle’s contents. The test came
back negative for any controlled substance, leaving the
officers with no evidence that Manuel had committed a
crime. See id., at 69. Still, the officers arrested Manuel
and took him to the Joliet police station. See id., at 70.
   There, an evidence technician tested the pills once
again, and got the same (negative) result. See ibid. But
the technician lied in his report, claiming that one of the
pills was “found to be . . . positive for the probable pres-
ence of ecstasy.” Id., at 92. Similarly, one of the arresting
officers wrote in his report that “[f ]rom [ his] training and
experience, [ he] knew the pills to be ecstasy.” Id., at 91.
On the basis of those statements, another officer swore out
a criminal complaint against Manuel, charging him with
unlawful possession of a controlled substance. See id., at
52–53.
   Manuel was brought before a county court judge later
that day for a determination of whether there was proba-
ble cause for the charge, as necessary for further deten-
——————
    1 Because
            we here review an order dismissing Manuel’s suit, we ac-
cept as true all the factual allegations in his complaint. See, e.g.,
Leatherman v. Tarrant County Narcotics Intelligence and Coordination
Unit, 507 U.S. 163, 164 (1993).
                      Cite as: 580 U. S. ____ (2017)                      3

                           Opinion of the Court

tion. See Gerstein, 420 U.S., at 114 (requiring a judicial
finding of probable cause following a warrantless arrest to
impose any significant pretrial restraint on liberty); Ill.
Comp. Stat., ch. 725, §5/109–1 (West 2010) (implementing
that constitutional rule). The judge relied exclusively on
the criminal complaint—which in turn relied exclusively
on the police department’s fabrications—to support a
finding of probable cause. Based on that determination,
he sent Manuel to the county jail to await trial. In the
somewhat obscure legal lingo of this case, Manuel’s subse-
quent detention was thus pursuant to “legal process”—
because it followed from, and was authorized by, the
judge’s probable-cause determination.2
   While Manuel sat in jail, the Illinois police laboratory
reexamined the seized pills, and on April 1, it issued a
report concluding (just as the prior two tests had) that
they contained no controlled substances. See App. 51.
But for unknown reasons, the prosecution—and, critically
for this case, Manuel’s detention—continued for more than
another month. Only on May 4 did an Assistant State’s
Attorney seek dismissal of the drug charge. See id., at 48,
101. The County Court immediately granted the request,
and Manuel was released the next day. In all, he had
spent 48 days in pretrial detention.
   On April 22, 2013, Manuel brought this lawsuit under
42 U.S. C. §1983 against the City of Joliet and several of
its police officers (collectively, the City). Section 1983
creates a “species of tort liability,” Imbler v. Pachtman,
424 U.S. 409, 417 (1976), for “the deprivation of any
rights, privileges, or immunities secured by the Constitu-
——————
  2 Although not addressed in Manuel’s complaint, the police depart-

ment’s alleged fabrications did not stop at this initial hearing on
probable cause. About two weeks later, on March 30, a grand jury
indicted Manuel based on similar false evidence: testimony from one of
the arresting officers that “[t]he pills field tested positive” for ecstasy.
App. 96 (grand jury minutes).
4                       MANUEL v. JOLIET

                        Opinion of the Court

tion,” §1983. Manuel’s complaint alleged that the City
violated his Fourth Amendment rights in two ways—first
by arresting him at the roadside without any reason, and
next by “detaining him in police custody” for almost
seven weeks based entirely on made-up evidence. See
App. 79–80.3
   The District Court dismissed Manuel’s suit. See 2014
WL 551626 (ND Ill., Feb. 12, 2014). The court first held
that the applicable two-year statute of limitations barred
Manuel’s claim for unlawful arrest, because more than two
years had elapsed between the date of his arrest (March
18, 2011) and the filing of his complaint (April 22, 2013).
But the court relied on another basis in rejecting Manuel’s
challenge to his subsequent detention (which stretched
from March 18 to May 5, 2011). Binding Circuit prece-
dent, the District Court explained, made clear that pretrial
detention following the start of legal process could not give
rise to a Fourth Amendment claim. See id., at *1 (citing,
e.g., Newsome v. McCabe, 256 F.3d 747, 750 (CA7 2001)).
According to that line of decisions, a §1983 plaintiff chal-
lenging such detention must allege a breach of the Due
Process Clause—and must show, to recover on that theory,
that state law fails to provide an adequate remedy. See
2014 WL 551626, at *1–*2. Because Manuel’s complaint
rested solely on the Fourth Amendment—and because, in
any event, Illinois’s remedies were robust enough to pre-
clude the due process avenue—the District Court found
that Manuel had no way to proceed. See ibid.
   The Court of Appeals for the Seventh Circuit affirmed
——————
  3 Manuel’s allegation of unlawful detention concerns only the period

after the onset of legal process—here meaning, again, after the County
Court found probable cause that he had committed a crime. See supra,
at 3. The police also held Manuel in custody for several hours between
his warrantless arrest and his first appearance in court. But through-
out this litigation, Manuel has treated that short period as part and
parcel of the initial unlawful arrest. See, e.g., Reply Brief 1.
                    Cite as: 580 U. S. ____ (2017)                   5

                         Opinion of the Court

the dismissal of Manuel’s claim for unlawful detention
(the only part of the District Court’s decision Manuel
appealed). See 590 Fed. Appx. 641 (2015). Invoking its
prior caselaw, the Court of Appeals reiterated that such
claims could not be brought under the Fourth Amend-
ment. Once a person is detained pursuant to legal pro-
cess, the court stated, “the Fourth Amendment falls out of
the picture and the detainee’s claim that the detention is
improper becomes [one of] due process.” Id., at 643–644
(quoting Llovet v. Chicago, 761 F.3d 759, 763 (CA7 2014)).
And again: “When, after the arrest[,] a person is not let go
when he should be, the Fourth Amendment gives way to
the due process clause as a basis for challenging his deten-
tion.” 590 Fed. Appx., at 643 (quoting Llovet, 761 F.3d, at
764). So the Seventh Circuit held that Manuel’s com-
plaint, in alleging only a Fourth Amendment violation,
rested on the wrong part of the Constitution: A person
detained following the onset of legal process could at most
(although, the court agreed, not in Illinois) challenge his
pretrial confinement via the Due Process Clause. See 590
Fed. Appx., at 643–644.
   The Seventh Circuit recognized that its position makes
it an outlier among the Courts of Appeals, with ten others
taking the opposite view. See id., at 643; Hernandez-
Cuevas v. Taylor, 723 F.3d 91, 99 (CA1 2013) (“[T]here is
now broad consensus among the circuits that the Fourth
Amendment right to be free from seizure but upon proba-
ble cause extends through the pretrial period”).4 Still, the
——————
  4 See also Singer v. Fulton County Sheriff, 63 F.3d 110, 114–118
(CA2 1995); McKenna v. Philadelphia, 582 F.3d 447, 461 (CA3 2009);
Lambert v. Williams, 223 F.3d 257, 260–262 (CA4 2000); Castellano v.
Fragozo, 352 F.3d 939, 953–954, 959–960 (CA5 2003) (en banc); Sykes
v. Anderson, 625 F.3d 294, 308–309 (CA6 2010); Galbraith v. County of
Santa Clara, 307 F.3d 1119, 1126–1127 (CA9 2002); Wilkins v. De-
Reyes, 528 F.3d 790, 797–799 (CA10 2008); Whiting v. Traylor, 85 F.3d
581, 584–586 (CA11 1996); Pitt v. District of Columbia, 491 F.3d 494,
6                      MANUEL v. JOLIET

                       Opinion of the Court

court decided, Manuel had failed to offer a sufficient rea-
son for overturning settled Circuit precedent; his argu-
ment, albeit “strong,” was “better left for the Supreme
Court.” 590 Fed. Appx., at 643.
  On cue, we granted certiorari. 577 U. S. ___ (2016).
                              II
   The Fourth Amendment protects “[t]he right of the
people to be secure in their persons . . . against unreason-
able . . . seizures.” Manuel’s complaint seeks just that
protection. Government officials, it recounts, detained—
which is to say, “seiz[ed]”—Manuel for 48 days following
his arrest. See App. 79–80; Brendlin v. California, 551
U.S. 249, 254 (2007) (“A person is seized” whenever offi-
cials “restrain[ ] his freedom of movement” such that he is
“not free to leave”). And that detention was “unreason-
able,” the complaint continues, because it was based solely
on false evidence, rather than supported by probable
cause. See App. 79–80; Bailey v. United States, 568 U.S.
186, 192 (2013) (“[T]he general rule [is] that Fourth
Amendment seizures are ‘reasonable’ only if based on
probable cause to believe that the individual has commit-
ted a crime”). By their respective terms, then, Manuel’s
claim fits the Fourth Amendment, and the Fourth
Amendment fits Manuel’s claim, as hand in glove.
   This Court decided some four decades ago that a claim
challenging pretrial detention fell within the scope of the
Fourth Amendment. In Gerstein, two persons arrested
without a warrant brought a §1983 suit complaining that
they had been held in custody for “a substantial period
solely on the decision of a prosecutor.” 420 U.S., at 106.
The Court looked to the Fourth Amendment to analyze—
and uphold—their claim that such a pretrial restraint on
liberty is unlawful unless a judge (or grand jury) first
——————
510–511 (CADC 2007).
                      Cite as: 580 U. S. ____ (2017)                     7

                          Opinion of the Court

makes a reliable finding of probable cause. See id., at 114,
117, n. 19. The Fourth Amendment, we began, establishes
the minimum constitutional “standards and procedures”
not just for arrest but also for ensuing “detention.” Id., at
111. In choosing that Amendment “as the rationale for
decision,” the Court responded to a concurring Justice’s
view that the Due Process Clause offered the better
framework: The Fourth Amendment, the majority coun-
tered, was “tailored explicitly for the criminal justice
system, and it[ ] always has been thought to define” the
appropriate process “for seizures of person[s] . . . in crimi-
nal cases, including the detention of suspects pending
trial.” Id., at 125, n. 27. That Amendment, standing
alone, guaranteed “a fair and reliable determination of
probable cause as a condition for any significant pretrial
restraint.” Id., at 125. Accordingly, those detained prior to
trial without such a finding could appeal to “the Fourth
Amendment’s protection against unfounded invasions of
liberty.” Id., at 112; see id., at 114.5
   And so too, a later decision indicates, those objecting to
a pretrial deprivation of liberty may invoke the Fourth
Amendment when (as here) that deprivation occurs after

——————
  5 The  Court repeated the same idea in a follow-on decision to Ger-
stein. In County of Riverside v. McLaughlin, 500 U.S. 44, 47 (1991), we
considered how quickly a jurisdiction must provide the probable-cause
determination that Gerstein demanded “as a prerequisite to an extended
pretrial detention.” In holding that the decision should occur within 48
hours of an arrest, the majority understood its “task [as] articulat[ing]
more clearly the boundaries of what is permissible under the Fourth
Amendment.” 500 U.S., at 56. In arguing for still greater speed, the
principal dissent invoked the original meaning of “the Fourth Amend-
ment’s prohibition of ‘unreasonable seizures,’ insofar as it applies to
seizure of the person.” Id., at 60 (Scalia, J., dissenting). The difference
between the two opinions was significant, but the commonality still
more so: All Justices agreed that the Fourth Amendment provides the
appropriate lens through which to view a claim involving pretrial
detention.
8                    MANUEL v. JOLIET

                      Opinion of the Court

legal process commences. The §1983 plaintiff in Albright
complained of various pretrial restraints imposed after a
court found probable cause to issue an arrest warrant, and
then bind him over for trial, based on a policeman’s un-
founded charges. See 510 U.S., at 268–269 (plurality
opinion). For uncertain reasons, Albright ignored the
Fourth Amendment in drafting his complaint; instead, he
alleged that the defendant officer had infringed his sub-
stantive due process rights. This Court rejected that
claim, with five Justices in two opinions remitting Albright
to the Fourth Amendment. See id., at 271 (plurality opin-
ion) (“We hold that it is the Fourth Amendment . . . under
which [ his] claim must be judged”); id., at 290 (Souter, J.,
concurring in judgment) (“[I]njuries like those [he] alleges
are cognizable in §1983 claims founded upon . . . the
Fourth Amendment”). “The Framers,” the plurality wrote,
“considered the matter of pretrial deprivations of liberty
and drafted the Fourth Amendment to address it.” Id., at
274. That the deprivations at issue were pursuant to legal
process made no difference, given that they were (allegedly)
unsupported by probable cause; indeed, neither of the two
opinions so much as mentioned that procedural circum-
stance. Relying on Gerstein, the plurality stated that the
Fourth Amendment remained the “relevan[t]” constitu-
tional provision to assess the “deprivations of liberty”—
most notably, pretrial detention—“that go hand in hand
with criminal prosecutions.” 510 U.S., at 274; see id., at
290 (Souter, J., concurring in judgment) (“[R]ules of recov-
ery for such harms have naturally coalesced under the
Fourth Amendment”).
   As reflected in Albright’s tracking of Gerstein’s analysis,
pretrial detention can violate the Fourth Amendment not
only when it precedes, but also when it follows, the start of
legal process in a criminal case. The Fourth Amendment
prohibits government officials from detaining a person in
the absence of probable cause. See supra, at 6. That can
                     Cite as: 580 U. S. ____ (2017)                     9

                          Opinion of the Court

happen when the police hold someone without any reason
before the formal onset of a criminal proceeding. But it
also can occur when legal process itself goes wrong—when,
for example, a judge’s probable-cause determination is
predicated solely on a police officer’s false statements.
Then, too, a person is confined without constitutionally
adequate justification. Legal process has gone forward,
but it has done nothing to satisfy the Fourth Amendment’s
probable-cause requirement. And for that reason, it can-
not extinguish the detainee’s Fourth Amendment claim—
or somehow, as the Seventh Circuit has held, convert that
claim into one founded on the Due Process Clause. See
590 Fed. Appx., at 643–644. If the complaint is that a
form of legal process resulted in pretrial detention unsup-
ported by probable cause, then the right allegedly in-
fringed lies in the Fourth Amendment.6
   For that reason, and contrary to the Seventh Circuit’s
view, Manuel stated a Fourth Amendment claim when he

——————
   6 The opposite view would suggest an untenable result: that a person

arrested pursuant to a warrant could not bring a Fourth Amendment
claim challenging the reasonableness of even his arrest, let alone any
subsequent detention. An arrest warrant, after all, is a way of initiat-
ing legal process, in which a magistrate finds probable cause that a
person committed a crime. See Wallace v. Kato, 549 U.S. 384, 389
(2007) (explaining that the seizure of a person was “without legal
process” because police officers “did not have a warrant for his arrest”);
W. Keeton, D. Dobbs, R. Keeton, & D. Owen, Prosser and Keeton on
Law of Torts §119, pp. 871, 886 (5th ed. 1984) (similar). If legal process
is the cut-off point for the Fourth Amendment, then someone arrested
(as well as later held) under a warrant procured through false testimony
would have to look to the Due Process Clause for relief. But that runs
counter to our caselaw. See, e.g., Whiteley v. Warden, Wyo. State
Penitentiary, 401 U.S. 560, 568–569 (1971) (holding that an arrest
violated the Fourth Amendment because a magistrate’s warrant was
not backed by probable cause). And if the Seventh Circuit would reply
that arrest warrants are somehow different—that there is legal process
and then again there is legal process—the next (and in our view unan-
swerable) question would be why.
10                          MANUEL v. JOLIET

                            Opinion of the Court

sought relief not merely for his (pre-legal-process) arrest,
but also for his (post-legal-process) pretrial detention.7
Consider again the facts alleged in this case. Police offic-
ers initially arrested Manuel without probable cause,
based solely on his possession of pills that had field tested
negative for an illegal substance. So (putting timeliness
issues aside) Manuel could bring a claim for wrongful
arrest under the Fourth Amendment. And the same is
true (again, disregarding timeliness) as to a claim for
wrongful detention—because Manuel’s subsequent weeks
in custody were also unsupported by probable cause, and
so also constitutionally unreasonable. No evidence of
Manuel’s criminality had come to light in between the
roadside arrest and the County Court proceeding initiat-
ing legal process; to the contrary, yet another test of Man-
uel’s pills had come back negative in that period. All
that the judge had before him were police fabrications
about the pills’ content. The judge’s order holding Manuel
for trial therefore lacked any proper basis. And that
means Manuel’s ensuing pretrial detention, no less than
his original arrest, violated his Fourth Amendment rights.
Or put just a bit differently: Legal process did not expunge
Manuel’s Fourth Amendment claim because the process he
received failed to establish what that Amendment makes
essential for pretrial detention—probable cause to believe

——————
  7 Even  the City no longer appears to contest that conclusion. On
multiple occasions during oral argument in this Court, the City agreed
that “a Fourth Amendment right . . . survive[d] the initiation of pro-
cess” at the hearing in which the county judge found probable cause
and ordered detention. Tr. of Oral Arg. 31; see id., at 33 (concurring
with the statement that “once [an] individual is brought . . . before a
magistrate, and the magistrate using the same bad evidence says, stay
here in jail . . . until we get to trial, that that period is a violation of the
Fourth Amendment”); id., at 51 (stating that a detainee has “a Fourth
Amendment claim” if “misstatements at [such a probable-cause hear-
ing] led to ongoing pretrial seizure”).
                     Cite as: 580 U. S. ____ (2017)                    11

                          Opinion of the Court

he committed a crime.8
                            III
  Our holding—that the Fourth Amendment governs a
claim for unlawful pretrial detention even beyond the
start of legal process—does not exhaust the disputed legal
——————
  8 The dissent goes some way toward claiming that a different kind of

pretrial legal process—a grand jury indictment or preliminary exami-
nation—does expunge such a Fourth Amendment claim. See post, at 9,
n. 4 (opinion of ALITO, J.) (raising but “not decid[ing] that question”);
post, at 10 (suggesting an answer nonetheless). The effect of that view
would be to cut off Manuel’s claim on the date of his grand jury indict-
ment (March 30)—even though that indictment (like the County
Court’s probable-cause proceeding) was entirely based on false testi-
mony and even though Manuel remained in detention for 36 days longer.
See n. 2, supra. Or said otherwise—even though the legal process he
received failed to establish the probable cause necessary for his contin-
ued confinement. We can see no principled reason to draw that line.
Nothing in the nature of the legal proceeding establishing probable
cause makes a difference for purposes of the Fourth Amendment:
Whatever its precise form, if the proceeding is tainted—as here, by
fabricated evidence—and the result is that probable cause is lacking,
then the ensuing pretrial detention violates the confined person’s
Fourth Amendment rights, for all the reasons we have stated. By
contrast (and contrary to the dissent’s suggestion, see post, at 9, n. 3),
once a trial has occurred, the Fourth Amendment drops out: A person
challenging the sufficiency of the evidence to support both a conviction
and any ensuing incarceration does so under the Due Process Clause of
the Fourteenth Amendment. See Jackson v. Virginia, 443 U.S. 307,
318 (1979) (invalidating a conviction under the Due Process Clause
when “the record evidence could [not] reasonably support a finding of
guilt beyond a reasonable doubt”); Thompson v. Louisville, 362 U.S.
199, 204 (1960) (striking a conviction under the same provision when
“the record [wa]s entirely lacking in evidence” of guilt—such that it
could not even establish probable cause). Gerstein and Albright, as
already suggested, both reflected and recognized that constitutional
division of labor. See supra, at 6–8. In their words, the Framers
“drafted the Fourth Amendment” to address “the matter of pretrial
deprivations of liberty,” Albright, 510 U.S., at 274 (emphasis added),
and the Amendment thus provides “standards and procedures” for “the
detention of suspects pending trial,” Gerstein, 420 U.S., at 125, n. 27
(emphasis added).
12                   MANUEL v. JOLIET

                      Opinion of the Court

issues in this case. It addresses only the threshold inquiry
in a §1983 suit, which requires courts to “identify the
specific constitutional right” at issue. Albright, 510 U.S.,
at 271. After pinpointing that right, courts still must
determine the elements of, and rules associated with, an
action seeking damages for its violation. See, e.g., Carey v.
Piphus, 435 U.S. 247, 257–258 (1978). Here, the parties
particularly disagree over the accrual date of Manuel’s
Fourth Amendment claim—that is, the date on which the
applicable two-year statute of limitations began to run.
The timeliness of Manuel’s suit hinges on the choice be-
tween their proposed dates. But with the following brief
comments, we remand that issue to the court below.
   In defining the contours and prerequisites of a §1983
claim, including its rule of accrual, courts are to look first
to the common law of torts. See ibid. (explaining that tort
principles “provide the appropriate starting point” in
specifying the conditions for recovery under §1983); Wal-
lace v. Kato, 549 U.S. 384, 388–390 (2007) (same for
accrual dates in particular). Sometimes, that review of
common law will lead a court to adopt wholesale the rules
that would apply in a suit involving the most analogous
tort. See id., at 388–390; Heck v. Humphrey, 512 U.S.
477, 483–487 (1994). But not always. Common-law prin-
ciples are meant to guide rather than to control the defini-
tion of §1983 claims, serving “more as a source of inspired
examples than of prefabricated components.” Hartman v.
Moore, 547 U.S. 250, 258 (2006); see Rehberg v. Paulk,
566 U.S. 356, 366 (2012) (noting that “§1983 is [not]
simply a federalized amalgamation of pre-existing common-
law claims”). In applying, selecting among, or adjust-
ing common-law approaches, courts must closely attend to
the values and purposes of the constitutional right at
issue.
   With these precepts as backdrop, Manuel and the City
offer competing views about what accrual rule should
                  Cite as: 580 U. S. ____ (2017)             13

                      Opinion of the Court

govern a §1983 suit challenging post-legal-process pretrial
detention. According to Manuel, that Fourth Amendment
claim accrues only upon the dismissal of criminal charges—
here, on May 4, 2011, less than two years before he
brought his suit. See Reply Brief 2; Brief for United
States as Amicus Curiae 24–25, n. 16 (taking the same
position). Relying on this Court’s caselaw, Manuel analo-
gizes his claim to the common-law tort of malicious prose-
cution. See Reply Brief 9; Wallace, 549 U.S., at 389–390.
An element of that tort is the “termination of the . . .
proceeding in favor of the accused”; and accordingly, the
statute of limitations does not start to run until that ter-
mination takes place. Heck, 512 U.S., at 484, 489. Man-
uel argues that following the same rule in suits like his
will avoid “conflicting resolutions” in §1983 litigation and
criminal proceedings by “preclud[ing] the possibility of the
claimant succeeding in the tort action after having been
convicted in the underlying criminal prosecution.” Id., at
484, 486; see Reply Brief 10–11; Brief for United States as
Amicus Curiae 24–25, n. 16. In support of Manuel’s posi-
tion, all but two of the ten Courts of Appeals that have
recognized a Fourth Amendment claim like his have in-
corporated a “favorable termination” element and so
pegged the statute of limitations to the dismissal of the
criminal case. See n. 4, supra.9 That means in the great
majority of Circuits, Manuel’s claim would be timely.
   The City, however, contends that any such Fourth
Amendment claim accrues (and the limitations period
starts to run) on the date of the initiation of legal pro-
cess—here, on March 18, 2011, more than two years before
Manuel filed suit. See Brief for Respondents 33. Accord-
ing to the City, the most analogous tort to Manuel’s consti-
——————
  9 The two exceptions—the Ninth and D. C. Circuits—have not yet

weighed in on whether a Fourth Amendment claim like Manuel’s
includes a “favorable termination” element.
14                       MANUEL v. JOLIET

                         Opinion of the Court

tutional claim is not malicious prosecution but false ar-
rest, which accrues when legal process commences. See
Tr. of Oral Arg. 47; Wallace, 549 U.S., at 389 (noting
accrual rule for false arrest suits). And even if malicious
prosecution were the better comparison, the City contin-
ues, a court should decline to adopt that tort’s favorable-
termination element and associated accrual rule in adjudi-
cating a §1983 claim involving pretrial detention. That
element, the City argues, “make[s] little sense” in this
context because “the Fourth Amendment is concerned not
with the outcome of a prosecution, but with the legality of
searches and seizures.” Brief for Respondents 16. And
finally, the City contends that Manuel forfeited an alter-
native theory for treating his date of release as the date of
accrual: to wit, that his pretrial detention “constitute[d] a
continuing Fourth Amendment violation,” each day of
which triggered the statute of limitations anew. Id., at 29,
and n. 6; see Tr. of Oral Arg. 36; see also Albright, 510
U.S., at 280 (GINSBURG, J., concurring) (propounding a
similar view). So Manuel, the City concludes, lost the
opportunity to recover for his pretrial detention by waiting
too long to file suit.
   We leave consideration of this dispute to the Court of
Appeals. “[W]e are a court of review, not of first view.”
Cutter v. Wilkinson, 544 U.S. 709, 718, n. 7 (2005). Be-
cause the Seventh Circuit wrongly held that Manuel
lacked any Fourth Amendment claim once legal process
began, the court never addressed the elements of, or rules
applicable to, such a claim. And in particular, the court
never confronted the accrual issue that the parties contest
here.10 On remand, the Court of Appeals should decide
——————
  10 The dissent would have us address these questions anyway, on the

ground that “the conflict on the malicious prosecution question was the
centerpiece of Manuel’s argument in favor of certiorari.” Post, at 2.
But the decision below did not implicate a “conflict on the malicious
prosecution question”—because the Seventh Circuit, in holding that
                     Cite as: 580 U. S. ____ (2017)                  15

                         Opinion of the Court

that question, unless it finds that the City has previously
waived its timeliness argument. See Reply to Brief in
Opposition 1–2 (addressing the possibility of waiver); Tr.
of Oral Arg. 40–44 (same). And so too, the court may
consider any other still-live issues relating to the contours
of Manuel’s Fourth Amendment claim for unlawful pretrial
detention.
                        *     *    *
  For the reasons stated, we reverse the judgment of the
Seventh Circuit and remand the case for further proceed-
ings consistent with this opinion.
                                          It is so ordered.




——————
detainees like Manuel could not bring a Fourth Amendment claim at
all, never considered whether (and, if so, how) that claim should resem-
ble the malicious prosecution tort. Nor did Manuel’s petition for
certiorari suggest otherwise. The principal part of his question pre-
sented—mirroring the one and only Circuit split involving the decision
below—reads as follows: “[W]hether an individual’s Fourth Amendment
right to be free from unreasonable seizure continues beyond legal
process.” Pet. for Cert. i. That is exactly the issue we have resolved.
The rest of Manuel’s question did indeed express a view as to what
would follow from an affirmative answer (“so as to allow a malicious
prosecution claim”). Ibid. (And as the dissent notes, the Seventh
Circuit recounted that he made the same argument in that court. See
post, at 2, n. 1.) But as to that secondary issue, we think (for all the
reasons just stated) that Manuel jumped the gun. See supra, at 11–14.
And contra the dissent, his doing so provides no warrant for our doing
so too.
                  Cite as: 580 U. S. ____ (2017)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 14–9496
                          _________________


 ELIJAH MANUEL, PETITIONER v. CITY OF JOLIET, 

              ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                        [March 21, 2017]


   JUSTICE THOMAS, dissenting.
   I join JUSTICE ALITO’s opinion in full but write separately
regarding the accrual date for a Fourth Amendment
unreasonable-seizure claim. JUSTICE ALITO suggests that
a claim for unreasonable seizure based on a warrantless
arrest might not accrue until the “first appearance” under
Illinois law (or the “initial appearance” under federal
law)—which ordinarily represents the first judicial deter-
mination of probable cause for that kind of arrest—rather
than at the time of the arrest. See post, at 1, 9 (dissenting
opinion); see also Wallace v. Kato, 549 U.S. 384 (2007)
(taking a similar approach). Which of those events is the
correct one for purposes of accrual makes no difference in
this case, because both the arrest and the first appearance
occurred more than two years before petitioner filed suit.
See ante, at 4; see also Wallace, supra, at 387 (petitioner’s
claim was untimely regardless of whether it accrued on
day of arrest or first appearance).
   I would leave for another case (one where the question is
dispositive) whether an unreasonable-seizure claim would
accrue on the date of the first appearance if that appear-
ance occurred on some day after the arrest. I think the
answer to that question might turn on the meaning of
“seizure,” rather than on the presence or absence of any
form of legal process. See post, at 7–8 (describing the
ordinary meaning of “seizure”).
                  Cite as: 580 U. S. ____ (2017)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 14–9496
                          _________________


 ELIJAH MANUEL, PETITIONER v. CITY OF JOLIET, 

              ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                        [March 21, 2017]


   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
dissenting.
   I agree with the Court’s holding up to a point: The pro-
tection provided by the Fourth Amendment continues to
apply after “the start of legal process,” ante, at 1, if legal
process is understood to mean the issuance of an arrest
warrant or what is called a “first appearance” under Illi-
nois law and an “initial appearance” under federal law.
Ill. Comp. Stat., ch. 725, §§5/109–1(a), (e) (West Supp.
2015); Fed. Rule Crim. Proc. 5. But if the Court means
more—specifically, that new Fourth Amendment claims
continue to accrue as long as pretrial detention lasts—the
Court stretches the concept of a seizure much too far.
   What is perhaps most remarkable about the Court’s
approach is that it entirely ignores the question that we
agreed to decide, i.e., whether a claim of malicious prose-
cution may be brought under the Fourth Amendment. I
would decide that question and hold that the Fourth
Amendment cannot house any such claim. If a malicious
prosecution claim may be brought under the Constitution,
it must find some other home, presumably the Due Pro-
cess Clause.
                            I
  The question that was set out in Manuel’s petition for a
2                        MANUEL v. JOLIET

                         ALITO, J., dissenting

writ of certiorari and that we agreed to decide is as
follows:
      “[W]hether an individual’s Fourth Amendment right
      to be free from unreasonable seizure continues beyond
      legal process so as to allow a malicious prosecution
      claim based upon the Fourth Amendment. This ques-
      tion was raised, but left unanswered, by this Court in
      Albright v. Oliver, 510 U.S. 266 (1994). Since then,
      the First, Second, Third, Fourth, Fifth, Sixth, Ninth,
      Tenth, Eleventh, and D. C. Circuits have all held that
      a Fourth Amendment malicious prosecution claim is
      cognizable through 42 U.S. C. §1983 (“Section 1983”).
      Only the Seventh Circuit holds that a Fourth
      Amendment Section 1983 malicious prosecution claim
      is not cognizable.” Pet. for Cert. i (emphasis added).
  The question’s reference to “a malicious prosecution
claim” was surely no accident. First, the conflict on the
malicious prosecution question was the centerpiece of
Manuel’s argument in favor of certiorari.1 Second, unless
——————
    1 The Court defends this evasion on the ground that it is resolving
“the one and only Circuit split involving the decision below.” Ante, at
15, n. 10. That is flatly wrong. As the Seventh Circuit acknowledged,
its decision in this case and an earlier case on which the decision here
relied, Newsome v. McCabe, 256 F.3d 747 (2001), conflict with deci-
sions of other circuits holding that a malicious prosecution claim may
be brought under the Fourth Amendment. The decision below states:
“Manuel argues that we should reconsider our holding in Newsome and
recognize a federal claim for malicious prosecution under the Fourth
Amendment regardless of the available state remedy. By his count, 10
other Circuits have recognized federal malicious-prosecution claims
under the Fourth Amendment.” 590 Fed. Appx. 641, 643 (2015). The
court refused to overrule Newsome and said that “Manuel’s argument is
better left for the Supreme Court.” Ibid.
   Manuel’s petition for a writ of certiorari repeatedly made the same
point. See Pet. for Cert. 2 (“The Seventh Circuit stands alone among
circuits in not allowing a federal malicious prosecution claim grounded
on the Fourth Amendment”); id., at 10 (“Ten Federal Circuits Correctly
                     Cite as: 580 U. S. ____ (2017)                     3

                          ALITO, J., dissenting

Manuel is given the benefit of the unique accrual rule for
malicious prosecution claims, his claim is untimely, and he
is not entitled to relief.
                             A
  I would first consider what I take to be the core of the
question presented—whether a “malicious prosecution
claim may be brought under the Fourth Amendment.” See
ibid. Manuel asked us to decide that question because it
may be critical to his ultimate success in this lawsuit.
Why is that so?
  The statute of limitations for Manuel’s claim is Illinois’s
general statute of limitations for personal-injury torts, see
Wallace v. Kato, 549 U.S. 384, 387 (2007), which requires
suit to be brought within two years of the accrual of the
——————
Hold That Malicious Prosecution is Actionable as a Fourth Amend-
ment, Section 1983 Claim”); ibid. (“[E]ight circuits have held that
malicious prosecution is cognizable through a Section 1983 Fourth
Amendment claim”). All of the decisions that are cited as being in
conflict with the decision below involved malicious prosecution claims
and are described as such. See id., at 10–11.
   It is certainly true that the question whether a malicious prosecution
claim may be brought under the Fourth Amendment subsumes the
question whether a Fourth Amendment seizure continues past a first or
initial appearance, but answering the latter question does not by any
means resolve the Circuit split that Manuel cited and that we took this
case to resolve. Suppose that the Seventh Circuit were to hold on
remand that a Fourth Amendment seizure may continue up to the date
when trial begins but no further. Such a holding would be consistent
with the Court’s holding in this case, but there would still be a conflict
between Seventh Circuit case law and the decisions of other Circuits (on
which Manuel relied, see ibid.), holding that a standard malicious
prosecution claim (which requires a termination favorable to the de-
fendant) may be brought under the Fourth Amendment. See, e.g.,
Hernandez-Cuevas v. Taylor, 723 F.3d 91, 99 (CA1 2013); Manganiello
v. New York, 612 F.3d 149, 160–161 (CA2 2010); McKenna v. Philadel-
phia, 582 F.3d 447, 461 (CA3 2009); Evans v. Chalmers, 703 F.3d 636,
647 (CA4 2012); Sykes v. Anderson, 625 F.3d 294, 308 (CA6 2010);
Grider v. Auburn, 618 F.3d 1240, 1256 (CA11 2010).
4                     MANUEL v. JOLIET

                       ALITO, J., dissenting

claim, see Ill. Comp. Stat., ch. 735, §5/13–202 (West 2010).
Here is the chronology of relevant events in this case:
      	 March 18, 2011: Manuel is arrested and brought be-
         fore a county court judge, who makes the required
         probable-cause finding because Manuel was arrested
         without a warrant.
      	 March 31, 2011: Manuel is indicted by a grand jury.
      	 April 8, 2011: Manuel is arraigned.
      	 May 4, 2011: An assistant state’s attorney moves to
         dismiss the charges, and the motion is granted.
      	 May 5, 2011: Manuel is released from jail.
      	 April 22, 2013: Manuel files his complaint.
  Since the statute of limitations requires the commence-
ment of suit within two years of accrual, Manuel’s claim is
untimely unless it accrued on or after April 22, 2011. And
the only events in the above chronology that occurred
within that time frame are the dismissal of the charge
against him and his release from custody. A claim of
malicious prosecution “does not accrue until the criminal
proceedings have terminated in the plaintiff ’s favor.”
Heck v. Humphrey, 512 U.S. 477, 489 (1994); see 3 Re-
statement (Second) of Torts §653 (1976). None of the other
common-law torts to which Manuel’s claim might be com-
pared—such as false arrest or false imprisonment—has
such an accrual date. See Wallace, supra, at 397 (holding
that a claim for false imprisonment under the Fourth
Amendment accrues when “the claimant becomes detained
pursuant to legal process”). Therefore, if Manuel’s case is
to go forward, it is essential that his claim be treated like
a malicious prosecution claim.
                             B
    Although the Court refuses to decide whether Manuel’s
                 Cite as: 580 U. S. ____ (2017)            5

                     ALITO, J., dissenting

claim should be so treated, the answer to that question—
the one that the Court actually agreed to review—is
straightforward: A malicious prosecution claim cannot be
based on the Fourth Amendment.
   “The first inquiry in any §1983 suit,” the Court has
explained, is “to isolate the precise constitutional viola-
tion with which [the defendant] is charged.” Baker v.
McCollan, 443 U.S. 137, 140 (1979). In this case, Manuel
charges that he was seized without probable cause in
violation of the Fourth Amendment. In order to flesh out
the elements of this constitutional tort, we must look for
“tort analogies.” Wilson v. Garcia, 471 U.S. 261, 277
(1985). Manuel says that the appropriate analog is the
tort of malicious prosecution, so we should look to the
elements of that tort.
    To make out a claim for malicious prosecution, a plain-
tiff generally must show three things: (1) “that the crimi-
nal proceeding was initiated or continued by the defendant
without ‘probable cause,’ ” W. Keeton, D. Dobbs, P. Keeton,
& D. Owen, Prosser and Keeton on Law of Torts 876 (5th
ed. 1984) (Prosser and Keeton) (emphasis added), (2) “that
the defendant instituted the proceeding ‘maliciously,’ ” id.,
at 882, and (3) that “the proceedings have terminated in
favor of the accused,” 3 Restatement (Second) of Torts
§653(b); see also Heck, supra, at 489.
   There is a severe mismatch between these elements and
the Fourth Amendment. First, the defendants typically
named in Fourth Amendment seizure cases—namely, law
enforcement officers—lack the authority to initiate or
dismiss a prosecution. See Prosser and Keeton 876. That
authority lies in the hands of prosecutors. A law enforce-
ment officer, including the officer responsible for the de-
fendant’s arrest, may testify before a grand jury, at a
preliminary examination, see Ill. Comp. Stat., ch. 725,
§§5/109–3(b), 5/109–3.1(b) (West 2010), or hearing, see
Fed. Rule Crim. Proc. 5.1, and at trial. But when that
6                        MANUEL v. JOLIET

                         ALITO, J., dissenting

occurs, the officer is simply a witness and is not responsi-
ble for “the decision to press criminal charges.” Rehberg v.
Paulk, 566 U.S. 356, 371 (2012).
  Second, while subjective bad faith, i.e., malice, is the
core element of a malicious prosecution claim, it is firmly
established that the Fourth Amendment standard of
reasonableness is fundamentally objective. See Ashcroft v.
al-Kidd, 563 U.S. 731, 736 (2011). These two standards—
one subjective and the other objective—cannot co-exist. In
some instances, importing a malice requirement into the
Fourth Amendment would leave culpable conduct unpun-
ished. An officer could act unreasonably, thereby violating
the Fourth Amendment, without even a hint of bad faith.
In other cases, the malice requirement would cast too wide
a net. An officer could harbor intense personal ill will
toward an arrestee but still act in an objectively reason-
able manner in carrying out an arrest.
  Finally, malicious prosecution’s favorable-termination
element makes no sense when the claim is that a seizure
violated the Fourth Amendment. The Fourth Amend-
ment, after all, prohibits all unreasonable seizures—
regardless of whether a prosecution is ever brought or how
a prosecution ends. A “Fourth Amendment wrong” “is
fully accomplished,” United States v. Calandra, 414 U.S.
338, 354 (1974), when an impermissible seizure occurs.
The Amendment is violated and the injury is inflicted no
matter what happens in any later proceedings.
  Our cases concerning Fourth Amendment claims
brought under 42 U.S. C. §1983 prove the point. For
example, we have recognized that there is no favorable-
termination element for a Fourth Amendment false im-
prisonment claim. See Wallace, 549 U.S., at 389–392.2
——————
  2 In Wallace, the Court noted that “[f]alse arrest and false imprison-

ment overlap” and decided to “refer to the two torts together as false
imprisonment.” 549 U.S., at 388–389.
                 Cite as: 580 U. S. ____ (2017)            7

                     ALITO, J., dissenting

An arrestee can file such a claim while his prosecution is
pending—and, in at least some situations—will need to do
so to ensure that the claim is not time barred. See id., at
392–395. By the same token, an individual may seek
damages for pretrial Fourth Amendment violations even
after a valid conviction. For example, in Haring v. Prosise,
462 U.S. 306, 308 (1983), the respondent pleaded guilty to
a drug crime without raising any Fourth Amendment
issues. He then brought a §1983 suit, challenging the
constitutionality of the search that led to the discovery of
the drugs on which his criminal charge was based. The
Court held that respondent’s suit could proceed—despite
his valid conviction. Id., at 323; see also Heck, 512 U.S.,
at 487, n. 7 (“[A] suit for damages attributable to an alleg-
edly unreasonable search may lie even if the challenged
search produced evidence that was introduced in a state
criminal trial resulting in the §1983 plaintiff ’s still-
outstanding conviction”).
   The favorable-termination element is similarly irrele-
vant to claims like Manuel’s. Manuel alleges that he was
arrested and held based entirely on falsified evidence. In
such a case, it makes no difference whether the prosecu-
tion was eventually able to gather and introduce legiti-
mate evidence and to obtain a conviction at trial. The
unlawful arrest and detention would still provide grounds
for recovery. Accordingly, there is no good reason why the
accrual of a claim like Manuel’s should have to await a
favorable termination of the prosecution.
   For all these reasons, malicious prosecution is a strik-
ingly inapt “tort analog[y],” Wilson, 471 U.S., at 277, for
Fourth Amendment violations. So the answer to the
question presented in Manuel’s certiorari petition is that
the Fourth Amendment does not give rise to a malicious
prosecution claim, and this means that Manuel’s suit is
untimely. I would affirm the Seventh Circuit on that
basis.
8                    MANUEL v. JOLIET

                      ALITO, J., dissenting

                               II
   Instead of deciding the question on which we granted
review, the Court ventures in a different direction. The
Court purports to refrain from deciding any issue of time-
liness, see ante, at 10, but the Court’s opinion is certain to
be read by some to mean that every moment of pretrial
confinement without probable cause constitutes a violation
of the Fourth Amendment. And if that is so, it would seem
to follow that new Fourth Amendment claims continue to
accrue as long as the pretrial detention lasts.
                              A
   That proposition—that every moment in pretrial
detention constitutes a “seizure”—is hard to square with
the ordinary meaning of the term. The term “seizure”
applies most directly to the act of taking a person into
custody or otherwise depriving the person of liberty. It is
not generally used to refer to a prolonged detention.
Dictionary definitions from around the time of the adop-
tion of the Fourth Amendment define the term “seizure” as
a single event—and not a continuing condition. See, e.g., 2
N. Webster, An American Dictionary of the English Lan-
guage 67 (1828) (Webster) (defining “seizure” as “the act of
laying hold on suddenly”); 1 S. Johnson, A Dictionary of
the English Language (6th ed. 1785) (defining “seizure” as
“the act of taking forcible possession”); 1 T. Dyche & W.
Pardon, A New General English Dictionary (14th ed. 1771)
(defining “seize” as “to lay or take hold of violently or at
unawares, wrongfully, or by force”). As the Court has
explained before, “[f]rom the time of the founding to the
present, the word ‘seizure’ has meant a ‘taking posses-
sion.’ ” California v. Hodari D., 499 U.S. 621, 624 (1991)
(quoting 2 Webster 67). And we have cautioned against
“stretch[ing] the Fourth Amendment beyond its words and
beyond the meaning of arrest.” 499 U.S., at 627. The
Members of Congress who proposed the Fourth Amend-
                     Cite as: 580 U. S. ____ (2017)                    9

                          ALITO, J., dissenting

ment and the State legislatures that ratified the Amend-
ment would have expected to see a more expansive term,
such as “detention” or “confinement,” if a Fourth Amend-
ment seizure could be a long event that continued
throughout the entirety of the pretrial period.
  In my view, a period of detention spanning weeks or
months cannot be viewed as one long, continuing seizure,
and a pretrial detainee is not “seized” over and over again
as long as he remains in custody.3 Of course, the damages
resulting from an unlawful seizure may continue to mount
during the period of confinement caused by the seizure,
but no new Fourth Amendment seizure claims accrue after
that date.4 Thus, any possible Fourth Amendment claim
that Manuel could bring is time barred.

——————
   3 By the Court’s logic, there is no apparent reason why even a judg-

ment of conviction should cut off the accrual of new Fourth Amendment
claims based on the use of fabricated evidence. The Court writes that
“[n]othing in the nature of the legal proceeding establishing probable
cause makes a difference for purposes of the Fourth Amendment.”
Ante, at 11, n. 8. “[I]f the proceeding is tainted—as here, by fabricated
evidence—and the result is that probable cause is lacking,” the Court
continues, “then the ensuing pretrial detention violates the confined
person’s Fourth Amendment rights, for all the reasons we have stated.”
Ibid. Although the Court inserts the word “pretrial” in this sentence,
its logic provides no reason for that limitation. If a Fourth Amendment
seizure continues as long as a person is detained, there is no reason
why incarceration after conviction cannot be regarded as a continuing
seizure. The Court asserts that the Fourth Amendment “drops out of
the picture” after trial, ibid., but it does not explain why this is so.
There are facilities that house both pretrial detainees and prisoners
serving sentences. If a detainee is transferred following conviction from
the section for detainees to the section for prisoners, does the transfer
render this person “unseized”?
   4 There is authority for the proposition that a grand jury indictment

or a determination of probable cause after an adversary proceeding may
be an intervening cause that cuts off liability for an unlawful arrest.
See Wallace v. Kato, 494 U.S. 384, 390 (2007); Prosser and Keeton 885.
I would not decide that question here.
10                   MANUEL v. JOLIET

                      ALITO, J., dissenting

                               B
   The Court is mistaken in saying that its decision “fol-
lows from settled precedent.” Ante, at 1. The Court reads
Albright v. Oliver, 510 U.S. 266 (1994), and Gerstein v.
Pugh, 420 U.S. 103 (1975), to mean that the Fourth
Amendment can be violated “when legal process itself goes
wrong,” ante, at 9, but the accuracy of that interpretation
depends on the meaning of “legal process.” The Court’s
reading is correct if by “legal process” the Court means a
determination of probable cause at a first or initial ap-
pearance. See Ill. Comp. Stat., ch. 725, §5/109–1 (West
Supp. 2015); Fed. Rule Crim. Proc. 5(b). When an arrest
warrant is obtained, the probable-cause determination is
made at that time, and there is thus no need for a repeat
determination at the first or initial appearance. But when
an arrest is made without a warrant, the arrestee, gener-
ally within 48 hours, must be brought before a judicial
officer, County of Riverside v. McLaughlin, 500 U.S. 44,
56 (1991), who then completes the arrest process by mak-
ing the same determination that would have been made as
part of the warrant application process. See Ill. Comp.
Stat., ch. 725, §§5/109–1(a), (b); Fed. Rule Crim. Proc. 4(a),
5(b). Thus, this appearance is an integral part of the
process of taking the arrestee into custody and easily falls
within the meaning of the term “seizure.” But other forms
of “legal process,” for example, a grand jury indictment or
a determination of probable cause at a preliminary exami-
nation or hearing, do not fit within the concept of a “sei-
zure,” and the cases cited by the Court do not suggest
otherwise.
   Take Albright first. A detective named Oliver procured
a warrant for the arrest of Albright for distributing a
“look-alike” substance. See Albright v. Oliver, 975 F.2d
343, 344 (CA7 1992). The warrant was based on infor-
mation given to Oliver by the purchaser of the substance.
Ibid. After learning of the warrant, Albright turned him-
                 Cite as: 580 U. S. ____ (2017)           11

                     ALITO, J., dissenting

self in, was booked, and was released on bond. Ibid.
Oliver testified at what Illinois calls a preliminary exami-
nation and apparently related the information provided by
the alleged purchaser. Ibid. The judge found probable
cause, but the charges were later dismissed. Ibid. Accord-
ing to the Seventh Circuit, probable cause was sorely
lacking, id., at 345, and Albright sued Oliver under 42
U.S. C. §1983, claiming that Oliver had violated his sub-
stantive due process right not to be prosecuted without
probable cause. All that this Court held was that Al-
bright’s claim had to be analyzed under the Fourth
Amendment, not substantive due process.
   The Court now reads Albright to mean that a Fourth
Amendment seizure continues “after the start of ‘legal
process,” but three forms of what might be termed “legal
process” were issued in Albright: the arrest warrant, the
order releasing him on bond after his first appearance,
and the order holding him over for trial after the prelimi-
nary examination. I agree that Albright’s seizure did not
end with the issuance of the warrant (that would be ridic-
ulous since he had not even been arrested at that point) or
the first appearance, see ante, at 8–9, and n. 6, but it is
impossible to read anything more into the holding in
Albright. The terse plurality opinion joined by four Jus-
tices said no more; the opinion of Justice Scalia, who
joined the plurality opinion, referred only to Albright’s
“arrest,” 510 U.S., at 275 (concurring opinion); and Jus-
tices KENNEDY and THOMAS, who concurred in the judg-
ment, did so only because Albright’s “allegation of arrest
without probable cause must be analyzed under the
Fourth Amendment.” Id., at 281 (KENNEDY, J., concurring
in the judgment). To read anything more into Albright is
to adopt the position taken by just one Member of the
plurality, see id., at 279 (GINSBURG, J., concurring) (sei-
zure continues throughout the period of pretrial deten-
tion), and the two Justices in dissent, see id., at 307 (Ste-
12                   MANUEL v. JOLIET

                      ALITO, J., dissenting

vens, J., dissenting) (same).
   The other precedent on which the Court relies, Gerstein,
goes no further than Albright. All that the Court held in
Gerstein was that if there is no probable-cause finding by a
neutral magistrate before an arrest, there must be one
after the arrest. 420 U.S., at 111–116. The Court rea-
soned that “the Fourth Amendment requires a judicial
determination of probable cause as a prerequisite to ex-
tended restraint of liberty following arrest.” Id., at 114.
The Court said nothing about whether a claim for a sei-
zure in violation of the Fourth Amendment could accrue
after an initial appearance.
   The Court thus is forced to rely on dicta—taken out of
context—from Gerstein. For example, the Court cites
Gerstein’s statement that “[t]he Fourth Amendment was
tailored explicitly for the criminal justice system,” and
that it “always has been thought to define the ‘process that
is due’ for seizures of person[s] . . . in criminal cases, in-
cluding the detention of suspects pending trial.” Id., at
125, n. 27. This statement hardly shows that a Fourth
Amendment seizure continues throughout a period of
pretrial detention, and the Court does not mention the
very next sentence in Gerstein—which suggests that the
Fourth Amendment might govern “only the first stage” of
a prosecution, eventually giving way to other protections
that are also part of our “elaborate system, unique in
jurisprudence, designed to safeguard the rights of those
accused of criminal conduct.” Ibid. (emphasis deleted). In
the end, Gerstein stands for the proposition that the
Fourth Amendment requires a post-arrest probable cause
finding by a neutral magistrate; it says nothing about
whether the Fourth Amendment extends beyond that or
any other “legal process.”
                        *   *   *
     A well-known medical maxim—“first, do no harm”—is a
                 Cite as: 580 U. S. ____ (2017)          13

                     ALITO, J., dissenting

good rule of thumb for courts as well. The Court’s decision
today violates that rule by avoiding the question presented
in order to reach an unnecessary and tricky issue. The
resulting opinion will, I fear, inject much confusion into
Fourth Amendment law. And it has the potential to do
much harm—by dramatically expanding Fourth Amend-
ment liability under §1983 in a way that does violence to
the text of the Fourth Amendment. I respectfully dissent.